Matter of Liska NY, Inc. v City Council of the City of N.Y. (2015 NY Slip Op 08957)





Matter of Liska NY, Inc. v City Council of the City of N.Y.


2015 NY Slip Op 08957


Decided on December 8, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 8, 2015

Sweeny, J.P., Acosta, Andrias, Moskowitz, JJ.


16326 101484/13

[*1] In re Liska NY, Inc., et al., Petitioners-Appellants,
vThe City Council of the City of New York, et al., Respondents-Respondents.


Sheldon Lobel, P.C., New York (Richard Lobel of counsel), for appellants.
Zachary W. Carter, Corporation Counsel, New York (Jane L. Gordon of counsel), for respondents.

Judgment, Supreme Court, New York County (Joan B. Lobis, J.), entered June 11, 2014, denying the petition to annul the determination by respondent City Council, dated October 9, 2013, which disapproved the City Planning Commission's grant to petitioners of a special zoning permit, and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
The City Council's determination disapproving the City Planning Commission's (CPC) grant of a special permit to petitioners has a rational basis and is not arbitrary and capricious (see Cummings v Town Bd. of N. Castle , 62 NY2d 833 [1984]). Having reserved to itself the power to grant or deny a special permit, without enunciating standards for the exercise of its discretion (see  NY City Charter § 197-d), the Council is not bound by the specific permit standards of Zoning Resolution § 74-902, which circumscribes the CPC's review, but has broader review powers (see Cummings , 62 NY2d at 834). It may consider policy issues. The Council properly denied petitioners' application upon consideration of matters related to the public welfare, including concerns about the over-saturation of similar buildings in the area, the poor condition of petitioners' building, and the precedent that approval of the permit would set for overbuilding first and requesting permission after the fact.
We have considered petitioners' remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 8, 2015
CLERK